MANNING, J.
The counsel for defendant below was mistaken in supposing that the mere indorsement by a payee of his name upon a bill of exchange, remaining in blank on it when introduced in evidence on an action upon the bill, proves, of itself, that the legal title was not in the payee.
This action was commenced after the passage of the act of April 18th, 1873, requiring suits on bills of exchange or promissory notes to be brought in the name of the persons having the legal title.
Even if the indorsement had been a full one to some third person, it would be presumed when the bill was found after-*277wards in the possession of "the payee who had indorsed it, that it had been returned to him and become’ his property again. Much more will he be considered as having the legal title when the indorsement is made, as in this case, in blank. Pitts v. Keyser, 1 Stew. 154; 9 Porter, 366; Evans v. Gordon, 8 Porter, 142.
There is nothing in the exception to Dent’s testimony; although unnecessary it was not irrelevant.
The judgment is affirmed.